Exhibit 10.13

FTI Consulting, Inc.

2017 Omnibus Incentive Compensation Plan

Restricted Stock Award Agreement for Non-Employee Directors Pursuant to the

FTI Consulting, Inc. Non-Employee Director Compensation Plan  

To ____________________:

FTI Consulting, Inc., a Maryland corporation (the “Company”), has granted you an
award (this “Award”) of ______  restricted shares  (the “Award Shares”) of the
Company’s common stock, $0.01 par value (the “Common Stock”), under the FTI
Consulting, Inc. 2017 Omnibus Incentive Compensation Plan, effective as of June
7, 2017, as further amended or restated from time to time (the “Omnibus Plan”),
in accordance with the FTI Consulting, Inc. Non-Employee Director Compensation
Plan, as amended and restated effective January 1, 2016, as further amended or
restated from time to time (the “Director Plan”), conditioned upon your
agreement to the terms and conditions described below. The effective date of
grant will be __________ __, ____ (the “Grant Date”), subject to your promptly
[electronically acknowledging and accepting] [signing and returning] a copy of
this Agreement (as defined below).

This Restricted Stock Agreement for Non-Employee Directors (the “Agreement”)
evidences the Award of the Award Shares. This Agreement and the Award are made
in consideration of your service as a member of the Board of Directors (the
“Board”) of the Company. The Award is subject in all respects to and
incorporates by reference the terms and conditions of the Omnibus Plan and the
Director Plan. You agree to accept as binding, conclusive, and final all
decisions or interpretations of the Compensation Committee of the Board (the
“Committee”) concerning any questions arising under this Agreement, the Omnibus
Plan or the Director Plan, as the case may be, with respect to the Award.    

By executing this Agreement, you acknowledge that you have received copies of
the Director Plan, the Prospectus for the Director Plan, as amended and restated
effective as of January 1, 2016, as further amended or restated from time to
time (the “Director Plan Prospectus”), the Omnibus Plan and the Prospectus for
the Omnibus Plan, effective as of June 7, 2017, as further amended or restated
from time to time (the “Omnibus Plan Prospectus”), and have read, understand and
agree to all terms. You may request additional copies of the Omnibus Plan, the
Omnibus Plan Prospectus, the Director Plan and the Director Plan Prospectus by
contacting the Secretary of the Company at FTI Consulting, Inc., 2 Hamill Road,
North Building, Baltimore, Maryland 21210 (Telephone No. (410) 951-4867). You
also may request from the Secretary of the Company copies of the other documents
that make up a part of the Omnibus Plan Prospectus (described more fully at the
end of the Omnibus Plan Prospectus), as well as all reports, proxy statements
and other communications distributed to the Company’s security holders
generally.

2017 Omnibus Incentive Compensation Plan

RS Agreement [Non-Employee Directors]

 

- 1 -

 

--------------------------------------------------------------------------------

 

1.Terms and Conditions of this Award. The following terms and conditions will
apply:

(a)Vesting. All of the Award Shares are nonvested, nontransferable and
forfeitable as of the Grant Date. The Award Shares will vest and no longer be
subject to risk of forfeiture as to 100% of the Award Shares on the first
anniversary of the Grant Date.

(b)Acceleration of Vesting. All outstanding Award Shares will become fully
vested, transferable and nonforfeitable upon the earliest of:

 

i.

your death;  

 

ii.

your disability; or

 

iii.

your cessation of service date, if your cessation of service as a member of the
Board is in accordance with the provisions of Section 7.1(e) of the Director
Plan.

(c)Change in Control.  Subject to the provisions of Section 7.1(e) of the
Director Plan, unvested Award Shares outstanding at the time of a “Change in
Control” will be treated in accordance with the Omnibus Plan; provided, that
absent a different treatment under the Omnibus Plan, in the event of a
Non-Employee Director’s cessation of service as a member of the Board upon or
within one-year following the occurrence of a Change in Control (other than (i)
for cause (as determined by the Board in its good-faith discretion), (ii) due to
the request of such Non-Employee Director, or (iii) as a result of a voluntary
resignation), the unvested and forfeitable Award Shares outstanding as of the
date of such cessation of service shall immediately fully vest and be
nonforfeitable as of the cessation date.”

(d)Cessation of Service Date. All Award Shares that are unvested as of your
cessation of service date, subject to the acceleration of vesting provisions set
forth in Section 2(b) or Section 2(c) herein, shall be forfeited to the Company
for no consideration on such cessation date.

(e)Fractional Shares. The Company will not be required to issue fractional Award
Shares. Fractional shares of Award Shares will be rounded down to the nearest
whole share.

(f)Dividends; Rights as Stockholders. As the owner of record of Award Shares,
you are entitled to all rights of a stockholder of the Company, including the
right to vote the Award Shares and the right to receive cash dividends or other
distributions declared or paid with respect to Award Shares, but excluding the
right to freely transfer the Award Shares until they become vested. You will not
have any right to dividends or other distributions declared or paid with respect
to unvested and forfeitable Award Shares. All dividends and any other

2017 Omnibus Incentive Compensation Plan

RS Agreement [Non-Employee Directors]

 

- 2 -

 

--------------------------------------------------------------------------------

 

distributions paid with respect to unvested and forfeitable Award Shares will be
held by the Company in trust for your benefit and paid to you upon vesting of
the Award Shares. Upon forfeiture of any Award Shares, any dividends and
distributions then held in trust with respect to such Award Shares will be
forfeited and will be returned to the Company.

2.Restrictions on Transfer. You may not sell, assign, transfer, pledge,
hypothecate, encumber or dispose of in any way (whether by operation of law or
otherwise) any unvested Award Shares, and unvested Award Shares may not be
subject to execution, attachment or similar process. The Company will not be
required to recognize on its books any action taken in contravention of these
restrictions.

3.Stock Certificates.  

(a)Unvested Award Shares. You are reflected as the owner of record of the Award
Shares on the Company’s books. The Company will hold the share certificates for
safekeeping, or otherwise retain the Award Shares in uncertificated book entry
form, until the Award Shares become vested and nonforfeitable, and any share
certificates (or book entry) representing such unvested shares will include a
legend (or electronic notation) to the effect that you may not sell, assign,
transfer, pledge, hedge or hypothecate the Award Shares. If you forfeit any
Award Shares, the share certificate (or book entry), as the case may be, will be
cancelled by the Company’s transfer agent upon instructions from the Company.  

(b)Vested Award Shares. As soon as practicable after the Award Shares vest, the
Company will deliver a share certificate to you, or deliver shares
electronically or in certificate form to your designated broker on your behalf.
If you are deceased (or in case of your disability (if necessary)) at the time
that a delivery of shares is to be made, the shares will be delivered to your
executor, administrator, legally authorized guardian or personal representative,
in accordance with the instructions received from your executor, administrator,
legally authorized guardian or personal representative (as applicable).

(c)Legends. Any share certificates delivered or Award Shares delivered
electronically will, unless the Award Shares are registered and such
registration is in effect, or an exemption from registration is available, under
applicable federal and state law, bear a legend (or electronic notation)
restricting transferability of such Award Shares.

(d)Postponement of Delivery. The Company may postpone the issuance and delivery
of any Award Shares for so long as the Company determines to be necessary or
advisable to satisfy the following:

 

i.

the completion or amendment of any registration of the Award Shares or
satisfaction of any exemption from registration under any securities law, rule,
or regulation;

2017 Omnibus Incentive Compensation Plan

RS Agreement [Non-Employee Directors]

 

- 3 -

 

--------------------------------------------------------------------------------

 

 

ii.

compliance with any requests for representations; and

 

iii.

receipt of proof satisfactory to the Company that a person seeking such Award
Shares on your behalf upon your death or disability is appropriately authorized.

4.Taxation.

(a)Tax Withholding. Since you are not an employee of the Company or any
Affiliate, the Company is not required to, and the Company will not, deduct from
any compensation or any other payment of any kind due you the amount of any
federal, state, local or foreign taxes required to be paid by you as a result of
the grant or vesting of the Award Shares in whole or in part. You expressly
acknowledge that you are solely responsible for the payment of any such federal,
state, local or foreign taxes, and you may not rely on the Company for any
assistance with regard to withholding or paying such taxes.  

(b)Tax Election. You are advised to seek independent tax advice from your own
advisors regarding the availability and advisability of making an election under
Section 83(b) of the Internal Revenue Code of 1986, as amended. Any such
election, if made, must be made within 30 days of the Grant Date. You expressly
acknowledge that you are solely responsible for filing any such Section 83(b)
election with the appropriate governmental authorities, irrespective of the fact
that such election is also delivered to the Company. You may not rely on the
Company or any of its respective officers, directors or employees for tax or
legal advice regarding this Award. You acknowledge that you have sought tax and
legal advice from your own advisors regarding this Award or have voluntarily and
knowingly foregone such consultation.

5.Legends. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing Award Shares issued pursuant to this Agreement. You will, at the
request of the Company, promptly present to the Company any and all certificates
representing Award Shares acquired pursuant to this Agreement in your possession
in order to carry out the provisions of this Section.

6.Adjustments for Corporate Transactions and Other Events.

(a)Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock dividend
of, or stock split or reverse stock split affecting, the Common Stock, the
number of Award Shares hereunder shall be adjusted as provided under the
Director Plan.  

(b)Other Transactions Affecting the Common Stock. The terms and conditions of
this Agreement will apply with equal force to any additional and/or substitute
rights to receive securities received by you in exchange for, or by virtue of
your ownership of, the Award Shares, whether as a result of any spin-off, stock
split-up, stock dividend, stock

2017 Omnibus Incentive Compensation Plan

RS Agreement [Non-Employee Directors]

 

- 4 -

 

--------------------------------------------------------------------------------

 

distribution, other reclassification of the Common Stock of the Company, or
other similar event. If the Award Shares are converted into or exchanged for, or
stockholders of the Company receive by reason of any distribution in total or
partial liquidation or pursuant to any merger of the Company or acquisition of
its assets, rights to receive securities of another entity, or other property
(including cash), then the rights of the Company under this Agreement will inure
to the benefit of the Company’s successor, and this Agreement will apply to the
rights to receive securities or other property received upon such conversion,
exchange or distribution in the same manner and to the same extent as the Award
Shares.

7.Non-Guarantee of Service Relationship. Nothing in the Omnibus Plan, the
Director Plan or this Agreement alters your service relationship with the
Company or shall constitute or be evidence of any agreement or understanding,
express or implied, that you will continue as a member of the Board for any
period of time. This Agreement is not to be construed as a contract of service
relationship between the Company and you. This Agreement does not limit in any
way the possibility of your removal from the Board in accordance with the By-Law
provisions in effect at the relevant time, whether or not such removal results
in the forfeiture of any Award Shares or any other adverse effect on your
interests under the Omnibus Plan or the Director Plan.

8.The Company’s Rights. The existence of the Award Shares does not affect in any
way the right or power of the Company or its stockholders to make or authorize
any or all adjustments, recapitalizations, reorganizations or other changes in
the Company's capital structure or its business, including that of its
Affiliates, or any merger or consolidation of the Company or any Affiliate, or
any issue of bonds, debentures, preferred or other stocks with preference ahead
of or convertible into, or otherwise affecting the Common Stock or the rights
thereof, or the dissolution or liquidation of the Company or any Affiliate, or
any sale or transfer of all or any part of the Company's or any Affiliate’s
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

9.Entire Agreement. This Agreement, inclusive of the Omnibus Plan and the terms
of the Director Plan incorporated into this Agreement, contains the entire
agreement between you and the Company with respect to the Award Shares. Any and
all existing oral or written agreements, representations, warranties, written
inducements, or other communications made prior to the execution of this
Agreement by any person with respect to the Award, the Award Shares are
superseded by this Agreement and are void and ineffective for all purposes.

10.Terminology; Conformity and Conflict. All terms not defined in this Agreement
have the meanings given in, first, the Director Plan, and if not defined in the
Director Plan, second, in the Omnibus Plan. Unless otherwise specifically
provided in this Agreement, in the event of a conflict, inconsistency or
ambiguity between or among any provision, term or condition of this Agreement,
the Omnibus Plan, or the Director Plan, the provisions of, first, the Director
Plan, second, the Omnibus Plan, and lastly, this Agreement, will control in that
order of priority, except in the case of Section 12 of this Agreement which will
control in all cases.

2017 Omnibus Incentive Compensation Plan

RS Agreement [Non-Employee Directors]

 

- 5 -

 

--------------------------------------------------------------------------------

 

11.Amendment. This Agreement may be amended from time to time by the Committee
in its discretion; provided, however, that this Agreement may not be modified in
a manner that would have a materially adverse effect on the Award as determined
in the discretion of the Committee, except as provided in the Omnibus Plan, the
Director Plan or in any other written document signed by you and the Company.

12.Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Committee relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, will be determined exclusively in accordance with
the laws of the State of Maryland, without regard to its provisions concerning
the applicability of laws of other jurisdictions. Any suit with respect to the
Award or the Award Shares will be brought in the federal or state courts in the
districts which include Baltimore, Maryland, and you agree and submit to the
personal jurisdiction and venue thereof.

13.Severability. If a court of competent jurisdiction (or arbitrator(s), as
applicable) determines that any portion of this Agreement is in violation of any
statute or public policy, then only the portions of this Agreement which violate
such statute or public policy shall be stricken, and all portions of this
Agreement which do not violate any statute or public policy shall continue in
full force and effect. Further, it is the parties' intent that any court order
(or decision of arbitrator(s), as applicable) striking any portion of this
Agreement should modify the terms as narrowly as possible to give as much effect
as possible to the intentions of the parties' under this Agreement.

14.Further Assurances. You agree to use your reasonable and diligent best
efforts to proceed promptly with the transactions contemplated herein, to
fulfill the conditions precedent for your benefit or to cause the same to be
fulfilled and to execute such further documents and other papers and perform
such further acts as may be reasonably required or desirable to carry out the
provisions hereof and the transactions contemplated herein.

15.Headings; Interpretation. Section headings are used in this Agreement for
convenience of reference only and shall not affect the meaning of any provision
of this Agreement. Whenever the context requires, all words under in the
singular shall be construed to include the plural and vice versa. Words of the
masculine gender shall be deemed to include the correlative words of the
feminine gender. The word “you” or “your” means the recipient of the Award
Shares as reflected in the first paragraph of this Agreement. Whenever the word
“you” or “your” is used in any provision of this Agreement under circumstances
where the provision should logically be construed, as determined by the
Committee, to apply to the estate, personal representative, or beneficiary to
whom the Award Shares may be transferred by will or by the laws of descent and
distribution, the words “you” and “your” will be deemed to include such person.

2017 Omnibus Incentive Compensation Plan

RS Agreement [Non-Employee Directors]

 

- 6 -

 

--------------------------------------------------------------------------------

 

16.Counterparts. This Agreement may be executed in counterparts (including
electronic signatures or facsimile copies), each of which will be deemed an
original, but all of which together will constitute the same instrument.

{The signature page follows.}




2017 Omnibus Incentive Compensation Plan

RS Agreement [Non-Employee Directors]

 

- 7 -

 

--------------------------------------------------------------------------------

 

[IN WITNESS WHEREOF, this Agreement is dated and has been executed as of the
date electronically acknowledged and accepted by the award recipient.]

[IN WITNESS WHEREOF, the Company and the award recipient have caused this
Agreement to be executed as of the ___ day of _____, ___.

 

FTI CONSULTING, INC.

 

 

By:

 

Name

 

Title:

 

 

The undersigned hereby acknowledges that he/she has carefully read this
Agreement and agrees to be bound by all of the provisions set forth herein.]

 

AWARD RECIPIENT

 

 

 

 

2017 Omnibus Incentive Compensation Plan

RS Agreement [Non-Employee Directors]

 

- 8 -

 